Citation Nr: 1118448	
Decision Date: 05/13/11    Archive Date: 05/17/11

DOCKET NO.  07-36 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a higher initial rating for patellofemoral pain syndrome, right knee, currently rated as 10 percent disabling.

2.  Entitlement to an effective date prior to August 28, 2006, for service connection for patellofemoral pain syndrome, right knee.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Prem, Counsel



INTRODUCTION

The Veteran served on active duty from July 1985 to October 1990.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in September 2007, a statement of the case was issued in October 2007, and a substantive appeal was received in November 2007.   

In the Veteran's November 2007 substantive appeal, he requested a Travel Board hearing.  A hearing was scheduled for January 2011.  The Veteran failed to report for the hearing or offer good cause for his failure to report.  

Although not entirely clear, in his November 2007 substantive appeal the Veteran appears to contend that there was clear and unmistakable error (CUE) in the an October 1994 rating decision (in which it denied service connection for a right knee disability).  This matter is referred to the RO for clarification and appropriate action.

The issue of entitlement to a higher initial rating for patellofemoral pain syndrome, right knee is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's claim for service connection for a right knee disability was denied by way of RO decisions dated October 1994, March 1996, July 1996, and March 2004; in each case, the Veteran either failed to file a timely notice of disagreement or failed to file a timely substantive appeal.

2.  On August 28, 2006, VA received a communication from the Veteran again requesting entitlement to service connection for right knee disability.  

3.  The RO subsequently reopened the claim and granted service connection for right knee disability, effective from August 28, 2006.  


CONCLUSIONS OF LAW

1.  The rating decisions dated in October 1994, March 1996, July 1996, and March 2004, which denied the Veteran's claims for service connection for a right knee disability are final.  38 U.S.C.A. § 7105 (West 2002).

2.  The criteria for an effective date prior to August 28, 2006, for the grant of service connection for patellofemoral pain syndrome, right knee have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to Notify

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a service connection claim: 1) Veteran status; 2) existence of a disability; (3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by a letter dated November 2006

The notification substantially complied with the specificity requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) identifying the five elements of a service connection claim; Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to Assist

VA has obtained service treatment records, assisted the appellant in obtaining evidence, and afforded the appellant the opportunity to give testimony before the Board.  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; and the appellant has not contended otherwise.  

Earlier Effective Dates

In order to establish service connection for a claimed disability, the facts must demonstrate that a disease or injury resulting in a current disability was incurred in active service, or if pre-existing active service, was aggravated therein.  See 38 U.S.C.A. § 1110; 38 C.F.R. §3.303.  Service connection may be granted for a disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Except as otherwise provided, the effective date for an evaluation and award of compensation based on an original claim or a claim reopened after final disallowance will be the date of receipt of the claim or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  Unless specifically provided, such determination is made on the basis of the facts found.  38 C.F.R. § 3.400(a).

Under 38 C.F.R. § 3.400(b)(2)(i), the effective date for a grant of direct service connection will be the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service.  Otherwise, the effective date is the date of receipt of claim, or date entitlement arose, whichever is later.  Under 38 C.F.R. § 3.400(b)(2)(ii), the effective date for presumptive service connection will be the date entitlement arose, if a claim is received within one year after separation from active service.  Otherwise, the effective date will be the date of receipt of the claim, or the date entitlement arose, whichever is later.

In addition, the effective date of a grant of benefits based on new and material evidence following a prior final denial, other than service department records, is the date of receipt of a new claim, or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(1)(ii), (r).

In October 1994, the RO denied the Veteran's claim for service connection for a right knee disability.  It found that the service treatment records reflected that the Veteran had a right knee injury that preexisted service and that was not aggravated by service.  The Veteran failed to file a timely notice of disagreement; and the decision became final.  In March 1996 and again in July 1996, the RO issued rating decisions in which it found that no new and material evidence had been received to reopen the Veteran's claim for service connection for a right knee disability.  The Veteran filed a notice of disagreement; but failed to file a timely substantive appeal following a September 1996 statement of the case.  

In March 2004, the RO issued a rating decision in which it denied service connection for right knee pain.  It also noted that service connection for patellofemoral pain syndrome, right knee had been denied more than one year ago; and that the decision had become final.  The Veteran failed to file a notice of disagreement in response to the March 2004 rating decision.  Consequently, that decision also became final.

The Veteran's current right knee disability claim was received on August 28, 2006.  This time he claimed entitlement to service connection for patellofemoral pain syndrome, right knee as secondary to his service connected disability of the left knee, degenerative joint disease with patellofemoral pain syndrome.  

The Veteran underwent a VA examination in February 2007.  The examiner was of the opinion that the Veteran's right knee disability (patellofemoral pain syndrome) was at least as likely as not caused by the Veteran's service connected left knee disability.  In the July 2007 rating decision, the RO reopened the right knee disability claim and granted service connection for patellofemoral pain syndrome of the right knee.  The RO assigned an effective date of August 28, 2006.  The Veteran contends that service connection for the right knee disability should date back to 1994 (the date of his original claim).  

The Board notes that the regulations regarding effective dates clearly state that except as otherwise provided, the effective date for an evaluation and award of compensation based on an original claim or a claim reopened after final disallowance will be the date of receipt of the claim or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  Moreover, 38 C.F.R. § 3.400(q)(1)(ii), (r) specifically states that the effective date of a grant of benefits based on new and material evidence following a prior final denial, other than service department records, is the date of receipt of a new claim, or date entitlement arose, whichever is later.  

The Board understands the Veteran's contentions, but the applicable law is clear regarding assignment of an effective date when a claim is reopened.  The Veteran had the opportunity to complete appeals from the prior denials, but he did not do so.  The prior denials became final.  By law, under the facts of this case there can be no effective date prior to the date his request to reopen his claim was received.  As noted in the introduction, the Veteran may be claiming clear and unmistakable error in the October 1994 rating decision.  However, that is a separate claim which has not been adjudicated by the RO and is not before the Board.  Under law and regulations applicable to assignment of effective dates, an effective date prior to August 28, 2006, is not warranted.  


ORDER

An effective date prior to August 28, 2006, for entitlement to service connection for patellofemoral pain syndrome, right knee is not warranted.  To this extent, the appeal is denied.    


REMAND

The Board acknowledges that the Veteran underwent a VA examination for his left knee in September 2009.  Although some findings for the right knee were reported, the examiner commented that there were additional findings for the right knee; but that they were not included in the report because the examination focused on the left knee.  

The Board also notes that the Veteran submitted an October 2009 statement in support of the claim (VA Form 21-3138) in which he stated that his right knee has "worsened."  While a new examination is not required simply because of the time which has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is an assertion of an increase in severity since the last examination.  VAOPGCPREC 11-95 (1995). 

Accordingly, this case is REMANDED to the RO for the following actions:

1.  The RO should schedule the Veteran for a VA knee examination for the purpose of determining the current severity of his right knee disability.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  Any special tests deemed medically advisable should be conducted.  

Range of motion testing should be conducted, and if possible, the examiner should report (in degrees) the point in range of motion testing where motion is limited by pain.  If possible, the examiner should also offer an opinion as to the degree of additional functional loss (if any) due to weakness, fatigue, and incoordination, including during flare-ups.

The examiner should also clearly report whether there is recurrent subluxation or lateral instability and, if so, whether it is slight, moderate, or severe. 

2.  After completing any additional development deemed necessary, the RO should readjudicate the Veteran's claim for a higher initial rating for patellofemoral pain syndrome, right knee, with consideration of all of the evidence obtained since the issuance of a supplemental statement of the case in July 2010.  

3.  The Veteran and his representative should be provided a supplemental statement of the case.  After the Veteran and his representative are afforded a reasonable opportunity to respond, then the case should be returned to the Board for appellate review.    

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


